DETAILED ACTION
This action is responsive to communications: Amendment filed on 10/11/2021. 
Claims 1 – 21 are pending in the case. Claims 1, 8, and 15 are independent. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US 20140181186 A1), and further in view of Lewin et al. (US 20090150518 A1) and Steiner et al. (US 20150310126 A1).
Regarding claims 1, 8, and 15:
Stevens et al. teach at least one processor; and memory comprising executable instructions that, when executed by the at least one processor (paragraph block(s) 0159), cause the at least one processor to perform operations to:

Stevens et al. do not explicitly teach receive a request for a component of a web page requested by a user from a content delivery network (CDN); retrieve the component from an application server
Lewin et al. teach receive a request for a component of a web page requested by a user from a content delivery network (CDN); retrieve the component from an application server (paragraph block(s) 0061 and 0070);
Lewin et al. teach wherein the CDN instructions are derived from personalization variables and conditional logic for generating a personalized version of the web page (paragraph block(s) 0034 and 0035);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Stevens et al. with the teachings of Lewin et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (content delivery systems are known to receive requests from a CDN and retrieve data from an application server), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Lewin et al. do not explicitly teach generate CDN instructions for the component; inject the CDN instructions for an action wrapper around the component to form a
wrapped component, wherein the action wrapper of the CDN instructions is derived from the personalization variables and conditional logic; and

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lewin et al. and Stevens et al. with the teachings of Steiner et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (content delivery systems are known to create and inject instructions), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claims 2, 9, and 16, Stevens et al. do not explicitly teach wherein the request for the component is received via a page assembly application
Lewin et al. teach wherein the request for the component is received via a page assembly application (paragraph block(s) 0049).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Stevens et al. with the teachings of Lewin et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (content delivery systems are known to receive requests from a CDN and retrieve data from an application 

Regarding claims 3, 10, and 17, Stevens et al. do not explicitly teach wherein the application server is a content rendering system
Lewin et al. teach wherein the application server is a content rendering system (paragraph block(s) 0070).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Stevens et al. with the teachings of Lewin et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (content delivery systems are known to receive requests from a CDN and retrieve data from an application server), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claims 4, 11, and 18, Stevens et al. do not explicitly teach the memory further comprising executable instructions that cause the at least one processor to: receive meta information about the component, wherein the executable instructions to generate CDN instructions for the component include executable instructions to generate the CDN instructions as edge-side include instructions using the meta information

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Stevens et al. with the teachings of Lewin et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (content delivery systems are known to receive requests from a CDN and retrieve data from an application server), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claims 5, 12, 19, Stevens et al. teach the memory further comprising executable instructions that cause the at least one processor to: identify a meta-function included in the meta information; and generate code for the meta-function, wherein the executable instructions to inject the CDN instructions around the component includes executable instructions to inject the code for the meta-function into the wrapped component (paragraph block(s) 0063).

Regarding claims 6, 13, and 20, Stevens et al. teach wherein the wrapped component is transmitted to the content delivery network via a page assembly application (paragraph block(s) 0081).

Regarding claims 7, 14, and 21, Stevens et al. teach wherein the CDN instructions for the component include a CDN instruction element selected from the group consisting of tracking meta-data, a meta-function, an edge-side callback instruction, and an edge-side include instruction (paragraph block(s) 0061).
Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant generally argues that the references do no teach generate CDN instructions for the component, wherein the CDN instructions are derived from personalization variables and conditional logic for generating a personalized version of the web page and inject the CDN instructions for an action wrapper around the component to form a wrapped component, wherein the action wrapper of the CDN instructions is derived from the personalization variables and conditional logic because unlike the JavaScript image wrapper and dimension ID based content selection as generally discussed in the combination of references, Applicant’s claim 1 generates 
First, a reference is valid for all that it teaches and a rejection based on a combination of references are valid for the combination of teachings it would have conveyed to one of ordinary skill in the art. To that end, Lewin et al. teach ESI provides a number of features that make it easy to build highly dynamic Web pages: the ability to perform logic (e.g., certain personalization and conditional processing) on an edge server (paragraph block(s) 0034) and that Recursive ESI logic may be used to separate page logic from content delivery. Any ESI fragment can, in turn, contain other fragments, etc. Personalization is provided, e.g., using an <esi:choose> tag, that allows content providers to include different content fragments. Finally, many different variables can be substituted into the text of the page, which makes many previously non-cacheable personalized pages easily deliverable from the edge. These variables can also be used to evaluate conditional logic (paragraph block(s) 0035).
Steiner et al. teach one option is for a browser to display the mirage image full-screen and perform the event capture as described elsewhere herein. The switch may be facilitated by one of the following methods, for example. Many of the methods involve use of the wrapping HTML for an initial splash page, which loads the mirage image and provides logic to load the actual HTML for the actual page (paragraph block(s) 0101). Therefore, the combination of teachings would have made it obvious that since Lewin et al. disclose personalization variables and tags as well as conditional 
This obviousness is further evidenced by the teachings of Stevens et al. that disclose that if the "UNAUTHORIZED_REQUEST" policy rules evaluates to true, the traffic will be denied per the encapsulated tag for auth:traffic.deny. There are no variables for the policy to set, in this example (paragraph block(s) 0105). The policy of Stevens et al. being evaluated logic, which can have variables.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN HILLERY whose telephone number is (571)272-4091.  The examiner can normally be reached on M-F 10:30 am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN HILLERY/Primary Examiner, Art Unit 3715